*512In a proceeding pursuant to Family Court Act article 7, the appeal, as limited by the brief, is from so much of an order of fact-finding and disposition of the Family Court, Rockland County (Warren, J.), dated April 15, 2004, as, after a hearing, adjudicated the appellant a person in need of supervision.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contention, the petition alleging, inter alia, his habitual truancy and setting forth 10 specified dates of unauthorized absences from school provided him with sufficient notice of the nature of the conduct underlying the petition (see Family Ct Act § 732 [a]; see generally Matter of Guy II., 192 AD2d 770 [1993]; Matter of Keith H., 188 AD2d 81, 89 [1993]). The appellant’s contention that the Family Court improperly relied upon evidence of additional absences not set forth in the petition is unpreserved for appellate review, since that evidence was admitted at the fact-finding hearing and was considered by the Family Court without any objection by the appellant. In any event, even if the evidence of the additional absences is disregarded, the proof adduced at the hearing with respect to the absences specified in the petition supports beyond a reasonable doubt the adjudication of the appellant as a person in need of supervision (see generally Matter of Sharon D., 274 AD2d 702 [2000]; Matter of Shena SS., 263 AD2d 809 [1999]; Matter of Jeremiah RR., 260 AD2d 676, 677 [1999]; Matter of Rebecca Y., 195 AD2d 727, 728 [1993]). Ritter, J.P., Luciano, Mastro and Skelos, JJ., concur.